DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a recording apparatus comprising: 
a recording section performing recording on a medium; 
a first feed roller pair that is positioned in a second direction and feeds the medium in a first direction, the second direction being in an upstream of the recording section and being opposite to the first direction which is a medium transport direction when recording is performed by the recording section; 
a second feed roller pair that is positioned in the first direction which is in a downstream of the recording section and that feeds the medium in the first direction; 
a third feed roller pair that is positioned in the first direction which is in a downstream of the second feed roller pair and that is configured to rotate in a first rotational direction and in a second rotational direction opposite to the first rotational direction, the first rotational direction being a rotational direction when the medium is fed in the first direction and discharged; 
an upper transport route that is a medium transport route extending from the first feed roller pair to the third feed roller pair; 
a lower transport route that is a transport route positioned vertically below the upper transport route and that is a route in which the medium is transported toward the second direction, the medium being introduced by rotation of the third feed roller pair in the second rotational direction from an introducing port positioned in the second direction which is in an upstream of the third feed roller pair; 
a reverse route which is positioned in the second direction with respect to the first feed roller pair and coupled to the lower transport route and in which a surface of the medium is reversed; and 
a control section controlling the first feed roller pair, the second feed roller pair, and the third feed roller pair, wherein 
the control section is configured to execute control of overlapping transportation in which a preceding medium and a following medium are transported in a state in which a rear end region of the preceding medium and a leading end region of the following medium overlap at least in a partial section in the upper transport route, and 
the control section determines an overlapping dimension Lk that is a dimension, by which the rear end region of the preceding medium and the leading end region of the following medium overlap, in accordance with a route dimension Ld from the third feed roller pair to an edge of the introducing port in the second direction, when executing the control of the overlapping transportation. 
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 2-8,
	These claims are allowable due to their dependency on claim 1.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (US 2017/0334219) discloses a printing apparatus that includes a feeding unit, a pair of rollers, a printing unit, and a control unit, wherein the control unit can execute control to convey a preceding printing medium and a succeeding printing medium by the pair of rollers in a state in which a trailing edge portion of the preceding printing medium and a leading edge portion of the succeeding printing medium overlap.
Yatsunami (US 2017/0282609) discloses a printing device which can suppress a decrease in printing quality with respect to a following medium which is generated when performing a consecutive overlap-feeding operation of transporting a preceding medium and a following medium together to a printing start position of the following medium in a state where the preceding medium and the following medium partially overlap each other.
Tani (US 2016/0370748) discloses a conveyance unit that conveys a sheet on a conveyance path, wherein a first detection unit detects a sheet on the conveyance path, and a determination unit determines an adjustment amount for adjusting an interval from a trailing end of a preceding sheet to a leading end of a succeeding sheet according to a difference between a measurement interval and a target interval.
Kodama et al. (US 2016/0116881) discloses a medium transport unit that includes an upstream route in which a print sheet is transported, a first switchback route, a second switchback route, a first guide route, a second guide route, a guide flap configured to switch the route, a first and second discharge route from which the print sheet in the first switchback and second route is discharged, respectively, and a downstream route passing between the first switchback route and the second switchback route and having an upstream end connected to a junction of downstream ends of the first discharge route and the second discharge route.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853